         Case 1:18-cv-01032-JDB Document 39 Filed 04/15/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 PROPERTY OF THE PEOPLE, INC. and
 RYAN NOAH SHAPIRO,

                           Plaintiffs,
                                                              Civ. A. No. 18-1032 (JDB)
         v.

 UNITED STATES DEPARTMENT
 OF JUSTICE,
                  Defendant.


                                   JOINT STATUS REPORT

        Plaintiffs, Property of the People, Inc. and Ryan Noah Shapiro, and Defendant U.S.

Department of Justice (“FBI”) submit this Joint Status Report, pursuant to the Court’s February

23, 2021, Minute Order.

        The instant matter is currently stayed. The parties respectfully request that the stay be

extended beyond April 26, 2021 as considerable progress has been made toward settlement. The

FBI has made a detailed proposal for resolving the matter after an initial overture from Plaintiffs.

Counsel has reviewed the FBI’s proposal with Plaintiffs, who are “very receptive” toward it.

Plaintiffs’ review prompted two clarifying questions, which the FBI is in the process of

considering and formulating its response. Once its response is provided to Plaintiffs, the parties

will determine whether further negotiations will be necessary. Either way, Plaintiffs expect to

begin gathering their fee information to provide to the FBI as it relates to the fee component of

the parties’ overall resolution.

        Wherefore the parties respectfully request that the stay remain in place pending a motion

by either or both of the parties to lift the stay, or until the matter is voluntarily dismissed.
          Case 1:18-cv-01032-JDB Document 39 Filed 04/15/21 Page 2 of 3




Dated: April 15, 2021                 Respectfully submitted,

                                      CHANNING D. PHILLIPS, D.C. Bar #415793
/s/ Jeffrey L. Light                  Acting United States Attorney
JEFFREY L. LIGHT, D.C. Bar #485360
1712 Eye St., NW, Suite 915           BRIAN P. HUDAK
Washington, D.C. 20006                Acting Chief, Civil Division
(202) 277-6213
Jeffrey@lawofficeofjeffreylight.com   By: /s/ John Moustakas
                                         JOHN MOUSTAKAS D.C. Bar No. 442076
Counsel for Plaintiffs                  Assistant U.S. Attorney
                                        555 Fourth Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2518
                                         john.moustakas@usdoj.gov
                                        Counsel for Defendant
             Case 1:18-cv-01032-JDB Document 39 Filed 04/15/21 Page 3 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 PROPERTY OF THE PEOPLE, INC. and
 RYAN NOAH SHAPIRO,

                         Plaintiffs,
                                                         Civ. A. No. 18-1032-JDB
         v.

 UNITED STATES DEPARTMENT OF
 JUSTICE,
                  Defendant.



                                       (PROPOSED) ORDER


       UPON CONSIDERATION of parties’ Joint Status Report, and for good cause shown, it

is hereby:

       ORDERED that the Stay shall be maintained until further notice.



SO ORDERED.



Dated: ___________________                  _______________________________________
                                            UNITED STATES DISTRICT JUDGE
